CONTRAT DE CREATION DE SOCIETE
N°642/6734/SG/GC/2004
DU 14 MAI 2004

AVENANT N° 1

Entre

LA GENERALE DES CARRIERES ET DE MINES, en abrégé « GECAMINES », en
sigle « GCM », entreprise publique de droit congolais, créée par Décret n° 049 du 7
Novembre 1995, enregistrée au nouveau registre de commerce de Lubumbashi sous le n° 453
et ayant son siège social sis boulevard Kamanyola, n° 419 à Lubumbashi, B.P. 450, en
République Démocratique du Congo, en cours de transformation en société par actions à
responsabilité limitée en vertu du décret n° 09/13 du 24 avril 2009 établissant la liste des
entreprises publiques transformées en sociétés commerciales, établissements publics et
services publics et régie temporairement par le décret n° 09/11 du 24 avril 2009 portant
mesures transitoires relatives à la transformation des entreprises publiques, spécialement en
ses articles 2 et 3, en application de loi n° 08/007 du 07 juillet 2008 portant dispositions
générales relatives à la transformation des entreprises publiques, représentée par Monsieur
Calixte MUKASA KALEMBWE, Administrateur Directeur Général par intérim, et
Monsieur MWEMA MUTAMBA, Administrateur Directeur Technique ;

et

L'ENTREPRISE GENERALE MALTA FORREST, en abrégé EGMF, société privée à
responsabilité limitée de droit congolais, enregistrée au nouveau registre de commerce de
Kolwezi sous le n° 0154 et ayant son siège social à Kolwezi au n° 320, avenue Industrielle,
Commune de Manika et sa Direction générale à Lubumbashi au n° 22 avenue Kigoma,
quartier Industriel, Commune de Kampemba, République Démocratique du Congo,
représentée aux fins des présentes par Messieurs Camille LOMBET et Malta David
FORREST, respectivement Administrateur Directeur Général et Vice-Président Exécutif,
dûment habilités pour ce faire, ci-après dénommée « EGMF Spri », d’autre part ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie »

PREAMBULE

A. Attendu que GECAMINES et EGMF Sprl ont conclu en date du 14 mai 2004 le contrat
de création de société n° 642/6734/SG/GC/2004 (ci-après le « Contrat de Création »)
relatif :

(i). à l’exploitation du Polygone de Luiswishi, couvert par le permis d’exploi
527 et de la partie du Polygone de Luisha couverte par les permis d”
532 et PE 2603

(Gi). à la recherche et à la prospection dans les périmètres couverts
recherche PR 1054, PR 1066, PR 2358, PR 2808 et PR 7571.

Page 1 sur E7
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n° 1

nc de 20000 (vingt mille) US$, soit 40 % du Capital Social ;

mes sx Sprl a, par la suite, procédé en 2004, à l'issue de son Assemblée
Gén Xtraordinaire de 2004, à une réévaluation libre de son Capital Social à
26.274.455 (vingt six millions deux cent septante quatre mille quatre cent cinquante cinq)
USS ;

D. Attendu que les Parties ont signé en date du 17 mai 2004 la Convention de Financement
en vue de financer, sur les ressources de l'Association Momentanée de Luiswishi en
Liquidation, les besoins en fonds de roulement de CMSK Sprl durant les premiers mois
de fonctionnement de cette dernière ;

E. Attendu que GECAMINES souhaite que soit réglée la question de la laverie de
Luiswishi ;

F. Considérant les Termes de Référence du 27 août 2008 ;

G. Attendu que les Parties ont renégocié certaines clauses du Contrat de Création de CMSK
Sprl n° 642/6734/SG/GC/2004 du 14/05/2004, en tenant compte des exigences du
Gouvernement consécutives aux travaux de revisitation des contrats des partenariats
miniers notifiées à CMSK Sprl par lettre n° CAB.MIN/MINES/01/0095/2008 du 11
février 2008 du Ministère des Mines :

H. Considérant le procès-verbal de ladite renégociation, dressé et signé par les Parties en
date du 11/10/2008.

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1
L'article 1.1 (3) du Contrat de Création est modifié comme suit :

« «Bien» signifie (i) les gisements de cuivre, cobalt, et toutes autres substances minérales
valorisables du Polygone de Luiswishi couvert par le permis d'exploitation PE 527, (ii) les
gisements de cuivre, cobalt et toutes autres substances minérales valorisables de la partie du
Polygone de Luishia couverte par les permis d'exploitation PE 532 et PE 2603 situés dans la
concession GECAMINES, conformément aux plans en annexes A et B, et (iii) les gisements
de cuivre, cobalt et toutes autres substances minérales valorisables à trouver dans les zones
couvertes dans les permis de recherche PR 1054, PR 1066, PR 2358, PR 2808 etPR 7571,
situés autour des Polygones de Luiswishi et de Luishia, ainsi que (iv) nj
améliorations qui pourraient exister sur ces gisements à la date de la créatio:

Au terme de la cession du Bien, CMSK Spri aura reçu, sous réserv
conformes des sondages ultérieurs et de la production effective de cuivre,
NN 7

Ten

Page 2 sur 17
Contrat de Création de Société n°642/6734/5G/GC/2004 du 14 Mai 2004 — Avenant n° 1

substances minérales valorisables. des réserves géologiques estimées à un minimum de
233.120 tCu et à 125.000 tCo.

_

tous autres gisements de cuivre, cobalt et autres substances minérales
Spr! pourra acquérir pour assurer son développement ».

€
AN E
4 fiéa Jagu ontrat de Création est modifié comme suit :
n
« Le fal est l'équivalent en Francs Congolais de 26.274.455 US$. II est réparti en
100 (cent) Parts Sociales numérotées de 1 à 100, sans désignation de valeur nominale. La

participation des Parties au Capital Social se présente de la manière ci-après :

- _ EGMF Sprl 60 Parts, soit 60 %
+ GECAMINES 40 Parts, soit 40 %.

Les Parties conviennent que, désormais, la participation de GECAMINES au Capital Social
de CMSK Spri est non diluable.

Article 3
L'article 4.1. (c) du Contrat de Création est supprimé.
Article 4

4.1. Ilest inséré un littera (d) à la fin de la première série de l’énumération de (a) à (c), de
l'article 4.3 du Contrat de Création, libellé comme suit :

«Les Parties s'engagent à régler dans les trois mois de l’entrée en vigueur du présent
Avenant, la question de la Laverie de Luiswishi ».

42. Le littera (d) de la deuxième série de l’énumération de (a) à (k), de l’article 4.3 est
complété comme suit :

«{d) promouvoir le développement social des communautés environnantes, suivant le
rapport de consultation avec les communautés locales ».

43. Ilest ajouté un littera (1) à la deuxième série de l’énumération de (a) à (k), de l’article
4.3, libellé comme suit :

«(l) se conformer à La législation et à la réglementation relatives à la protection de
la main-d'œuvre nationale ».

Article 5

L'article 5 (b) est complété comme suit :

Page 3 sur 17
Contrat de Création de Société n°642/6734/$G/GC/2004 du 14 Mai 2004— Avenant n° 1
Ke &GMF Spri s’accordent ainsi sur le principe selon lequel, pour le besoin
éfinancement incombant à CMSK Spri, aux termes du Contrat de Création,
les Droits et Titres Miniers apportés dans CMSK Spri par GECAMINES ne peuvent être
hypothéqués, sans autorisation préalable et écrite de GECAMINES.

Au cas où GECAMINES accorderait son autorisation, CMSK. Sprl s’engage à communiquer
à GECAMINES tout contrat d’hypothèque à conclure avant toute signature et à convenir
avec les financiers, banquiers ou autres bailleurs des fonds, comme unique mode de
réalisation de l’hypothèque, la substitution à CMSK Spri par les financiers, banquiers ou
autres bailleurs des fonds tel que prévu à l’article 172 alinéa 2 du Code Minier.

Pour ce faire, les Parties conviennent que CMSK Sprl fera insérer dans le contrat ou acte
d’hypothèque la clause selon laquelle les financiers, les banquiers ou autres bailleurs des
fonds préserveront la participation de GECAMINES dans le Projet lors de la réalisation de
l’hypothèque par substitution de CMSK Sprl par ces financiers, banquiers, autres bailleurs
des fonds ou par tout tiers désigné par eux.

Ces dispositions s’appliqueront mutatis mutandis à toute autre Personne qui recherchera et
mettra à la disposition de CMSK Spri tout financement pour son développement.».

Article 6
L’article 6 du Contrat de Création est modifié comme suit :

« Chaque fois que CMSK Sprl aura à recourir à la sous-traitance des Opérations en rapport
avec son objet social telles que les prestations d’exploitation, les commandes
d’approvisionnements et/ou de services, elle les proposera de préférence et de manière
équitable à ses Associés ou à leurs Sociétés Affiliées qui devront les réaliser suivant les règles
de l’art et aux conditions concurrentielles.

En cas de recours aux tiers, la priorité sera donnée aux entreprises congolaises remplissant les
conditions requises ».

Article 7
L'article 7.4 du Contrat de Création est complété comme suit :
« Néanmoins, les Parties conviennent qu’en cas de dissolution et/ou de liquidation de CMSK

Sprl, les Droits et Titres miniers seront rétrocédés à GECAMINES sans con ig de sa
part ».

Article 8

L'article 10 du Contrat de Création est modifié comme suit :

Page 4 sur 17
Contrat de Création de Société n°642/6734/8G/GC/2004 du 14 Mai 2004 — Avenant n° 1
10.1.2.

10.1.3.

x, de\ CMSK Spri, notamment la composition, les pouvoirs et le
le ES organes de gestion et de contrôle, est organisée par ses Statuts en

L'Assemblée Générale, régulièrement constituée, représente l’universalité des
Associés. Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes qui
intéressent CMSK Sprl.

ASSEMBLEE GENERALE ANNUELLE

(a). L'Assemblée Générale Annuelle se tient dans les trois (3) mois suivant la
clôture de chaque Exercice Social, au siège social ou à l'endroit désigné dans la
convocation en vue d’entendre les rapports sur la gestion de CMSK Sprl
présentés par le Conseil de Gérance, d'examiner les comptes annuels de CMSK
Spri, d'entendre le rapport du Collège des Commissaires aux comptes sur la
gestion et sur les comptes annuels examinés en vue de statuer sur ces documents
et de donner, par vote séparé, décharge de leurs missions aux membres du
Conseil de Gérance et aux Commissaires aux comptes, d’élire des nouveaux
membres du Conseil de Gérance ou de nouveaux Commissaires aux comptes ou
de reconduire le mandat des Commissaires aux comptes et, enfin, en vue de
statuer sur tout autre point qui aura été inscrit à son ordre du jour.

(b). Tous les 5 (cinq) ans, l’Assembiée Générale inscrira à son ordre du jour
l'examen de Popportunité de poursuivre les activités liées à l’objet social ou de
modifier l’objet social de CMSK Sprl ou encore de mettre fin à CMSK Spri.
Les décisions seront prises conformément aux modalités de vote définies dans
le Contrat de Création et les Statuts.

ASSEMBLEE GENERALE EXTRAORDINAIRE

(a). L'Assemblée Générale Extraordinaire peut être convoquée à tout moment,
autant de fois que l'intérêt de CMSK Spri l'exige. Elle doit l’être, dans les
quinze (15) Jours, à la demande de tout Associé représentant au moins un
cinquième du capital social ou à la demande du Président, ou du Vice-Président,
ou de deux Membres du Conseil de Gérance ou des Commissaires aux comptes.
Les Assemblées Générales Extraordinaires se tiennent aux date, lieu et heure
indiqués dans la convocation.

(b). Une Assemblée Générale Budgétaire se tiendra obligatoirement entre le 1*

2

septembre et le 31 décembre de chaque exercice en vue

au préalable, par le Conseil de Gérance.

Page 5 sur 17 :
Contrat de Création de Société n°642/6734/$G/GC/2004 du 14 Mai 2004 — Avenant n° 1
10.1.5.

10.1.6.

10.1.7.

TIONS ET ORDRE DU JOUR DE L’ASSEMBLEE GENERALE

LAse e Générale, tant Annuelle qu'Extraordinaire, se réunit sur
. du Président du Conseil de Gérance ou, en son absence, par le
e-Pré

© nt, ou encore par les Commissaires des Comptes.
Î
SJ
Gndations à l’Assemblée Générale Annuelle sont faites par lettre, téléfax
geries électroniques. Les convocations sont adressées aux Associés au
vingt (20) Jours à l’avance. Elles doivent contenir l’ordre du jour,
indiquer la date, le lieu et l’heure de la réunion. Tous documents relevant de

l’ordre du jour et qui doivent être examinés par l’Assemblée Générale doivent
être joints à la convocation.

PROCURATIONS

Tout propriétaire de Parts sociales peut se faire représenter à l’Assemblée Générale
par un fondé de pouvoir spécial. Les copropriétaires, les usufruitiers et nus
propriétaires doivent respectivement se faire représenter par une seule et même
personne.

BUREAU DE L’ASSEMBLEE GENERALE

Toute Assemblée Générale est présidée par le Président du Conseil de Gérance ou, à
défaut, par le Vice-Président, ou, à défaut, par un membre du Conseil de Gérance à
ce désigné par la majorité des autres membres. Le Président désigne le secrétaire.
L'Assemblée choisit parmi ses membres un ou plusieurs scrutateurs.

QUORUM DE SIEGE ET DE DECISION

(a). L'Assemblée statue valablement, si le nombre des parts sociales représentées
constitue plus de la moitié du Capital social et si chaque Associé est présent ou
représenté. Ses décisions sont prises à la simple majorité des voix. Chaque Part
donne droit à une voix.

{b). Au cas où ce quorum n’est pas atteint, une nouvelle convocation est adressée,
dans les sept (7) Jours de la première réunion, aux Associés, avec le même ordre
du jour, par la personne qui présidait la séance, à une date et heure à fixer par
elle. Un délai d’au moins vingt (20) Jours devra séparer la tenue de la première
réunion et la date proposée pour la seconde réunion. Lors de cette seconde
réunion, chaque Associé devra être présent ou représenté.

(c). Toutefois, les matières suivantes seront décidées par l'Assemblée Générale des
Associés aux % des voix des membres présents ou représentés, sous réserve de
dispositions légales contraires : =

G). la modification du capital social,

(ii). la transformation de la forme de la société en une au

Gü). les emprunts de développement, autres que ceux
affaires courantes,

(iv). le transfert d'activités,

Page 6 sur 17
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n° 1 7
10.2.2.

(v)._ la distribution des dividendes sous forme des Produits,
i). la liquidation de CMSK Sprl.

COMPOSITION ET CONDITIONS DE NOMINATION DES MEMBRES DU

CONSEIL DE GÉRANCE

(a).

().

{c).

(à).

L'Administration de CMSK Sprl sera assurée par le Conseil de Gérance
composé de 8 (huit) membres.

Les membres du Conseil de Gérance sont nommés par l’Assemblée Générale
comme suit: 3 (trois) seront proposés par GECAMINES et 5 (cinq) seront
proposés par EGMF Spri. Le Président du Conseil de Gérance sera choisi parmi
les membres présentés par EGMF Sprl et le Vice-Président sera choisi parmi les
membres présentés par GECAMINES. Le Conseil se choisit un secrétaire parmi
ses autres membres. 1! peut, néanmoins, nommer un secrétaire choisi parmi le
personnel de CMSK Spri ou à l’extérieur de celle-ci.

Qu'ils soient Associés ou non, les membres du Conseil de Gérance sont
nommés pour une durée indéterminée et exerceront leurs fonctions jusqu’à la
désignation de leurs successeurs.

En cas de vacance, par suite de décès, démission ou autre cause, les membres
restants du Conseil de Gérance, représentant le même Associé que le Membre
ayant occasionné la vacance, peuvent pourvoir provisoirement à son
remplacement jusqu’à la prochaine Assemblée Générale, qui procèdera à la
désignation d’un nouveau membre.

FONCTIONS DU CONSEIL DE GERANCE

(a).

().

Le Conseil de Gérance détermine les orientations de l'activité de CMSK Spri et
veille à leur mise en œuvre. Il prend les décisions stratégiques en matière
économique, financière et technologique. Il agit au nom et pour le compte de
CMSK Sprl.

Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous
les actes d'administration et de disposition qui intéressent CMSK Spri. Il a
dans sa compétence tous les actes qui ne sont pas réservés expressément par la
loi ou les Statuts à l’Assemblée Générale : gestion financière, contrats relatifs
au personnel, ventes et achats, établissement de sièges administratifs, agences
et succursales. 7

Tous actes engageant CMSK Sprl, tous pouvoirs et proc
les actes relatifs à l’exécution des résolutions du Conseil
un fonctionnaire public ou un officier ministériel

Page 7 sur 17 No
Contrat de Création de Société n°642/6734/8G/GC/2004 du 14 Mai 2004 — Avenant n°1
AEpeat les actes de vente, d’achat ou d’échange d'immeubles, les actes
O jon ou d'acceptation d’hypothèque, les mainlevées avec au sans
ti je paiement, seront valables à la condition qu'ils soient signés par

jeurs personne(s) agissant en vertu d’une procuration donnée
par le Conseil de Gérance.

e à l’étranger de bureaux de représentation, agences et succursales
K Sprl pourra être décidée par le Conseil de Gérance à la majorité des
trois quarts sans que cependant les bureaux, agences et succursales ainsi
ouverts ne puissent se soustraire de la direction et du contrôle du siège social.

10.23. GESTION JOURNALIERE-COMITE DE DIRECTION
(a). La gestion journalière de CMSK Spr] sera confiée à un Comité de Direction.

Le Comité de direction sera composé de six (6) membre dont un Directeur
général proposé par EGMF et un Directeur général Adjoint proposé par
GÉCAMINES. Les autres membres du Comité de Direction seront proposés
par les Parties, pour nomination par le Conseil de Gérance.

GECAMINES proposera un candidat comme Directeur en charge des
ressources humaines. EGMF proposera un condidat pour chacun des trois
postes restants.

Le Directeur Général ou, en son absence, le Directeur Général Adjoint,
présidera le Comité de Direction.

Les Associés ont la latitude de remplacer leurs représentants au Comité de
Direction.

(b). Le Conseil de Gérance détermine les pouvoirs, les attributions, les
appointements ou indemnités des membres du Comité de Direction. Il peut
révoquer en tout temps la décision qu’il a prise à cet égard.

Le Conseil de Gérance déterminera les rémunérations des membres du Comité
de Direction en tenant compte des rémunérations normalement payées dans le
secteur minier international pour des fonctions équivalentes.

10.24. MODALITES DES REUNIONS DU CONSEIL DE GERANCE
(a). Convocation
Le Conseil de Gérance se réunit, sur convocation et sous la présidence de son
Président, ou en cas d’empêchement de celui-ci, du Vice Président, ou à leur

défaut, du membre du Conseil de Gérance désigné par au moins trois autres
membres.

ZNILLE
Les convocations aux réunions du Conseil de Gérance sonÿ/fgites par ici
téléfax ou messagerie électronique. Elles doivent contenÿ
indiquer la date, le lieu et l’heure de la réunion. Tous doi

Page 8 sur 17 ‘
Contrat de Création de Société n°642/6734/$G/GC/2004 du 14 Mai 2004 — Avenant n° 1
D

(c).

().

Les réunions ordinaires du Conseil de Gérance doivent se tenir au moins deux
fois par an : la première réunion sera tenue avant la fin du mois de mars et sera
consacrée à l'approbation des états financiers de CMSK Sprl pour l'exercice
précédent ; la deuxième sera tenue avant la fin du mois de septembre et sera
consacrée à l’approbation du budget de l'exercice suivant.

Les réunions se tiennent aux date, lieu et heure indiqués dans les convocations
qui doivent prévoir un préavis d’au moins quinze (15) Jours

Le Conseil de Gérance peut, en outre, être convoqué, en réunion extraordinaire,
chaque fois que l’intérêt de CMSK Spri l'exige ou chaque fois que deux de ses
membres au moins le demandent.

Les membres du Conseil de Gérance peuvent participer aux réunions du
Conseil de Gérance par téléconférence et peuvent exprimer leurs opinions et
leurs votes de la même manière.

Procuration

Tout membre empêché ou absent peut, par simple lettre, téléfax, messagerie
électronique ou tout autre moyen de communication électronique, donner
pouvoir à l’un de ses collègues, représentant le même Associé que lui, de le
représenter à une séance du Conseil et d'y voter en ses lieu et place. Le
mandant sera, dans ce cas, au point de vue du vote, réputé présent.

Un mandataire peut représenter plus d’un membre.
Quorum

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la moitié
au moins de ses membres est présente ou représentée et si chaque Associé est
représenté.

Au cas où ce quorum n’est pas atteint, une nouvelle convocation est adressée,
dans les sept (7) Jours de la première réunion, aux membres avec le même
ordre du jour par la personne qui présidait la séance, à une date et heure à fixer
par elle. Un délai d'au moins quinze (15) Jours devra séparer la tenue de la
première réunion et la date proposée pour la seconde réunion. Lors de cette
seconde réunion, au moins un membre représentant chacun des deux Associés
doit être présent ou représenté.

&
ÿ%

Page 9 sur 17 Ty

Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n°

@®.

oran ce

tions et Décisions

ion du Conseil est prise à la simple majorité des membres présents
tés. Toutefois, le Conseil de Gérance devra statuer aux trois quarts
epaires présents ou représentés pour l'autorisation préalable des
fentiogs conclues entre CMSK Sprl et l’un des membres du Conseil de
ou Associés (Conventions avec des Associés et/ou des Sociétés

Si, dans une séance du Conseil de Gérance réunissant le quorum requis pour
délibérer valablement, un ou plusieurs membres s’abstiennent, les résolutions
sont valablement prises à la majorité des autres membres présents ou
représentés.

En cas d'égalité des voix, la voix du Président du Conseil de Gérance sera
prépondérante,

Procès-verbaux

Les délibérations du Conseil de Gérance sont actées dans des procès-verbaux
signés par les membres présents ou représentants d’autres membres à la
réunion du Conseil. Ces procès-verbaux sont consignés dans un registre
spécial. Les mandats, ainsi que les avis et votes donnés par écrit, par fax ou
autrement y sont annexés.

Les copies ou extraits de ces procès-verbaux à produire en justice ou ailleurs
sont signés par le Président ou, à défaut, par un membre du Conseil à ce
délégué.

10.2.5. RESPONSABILITE DES MEMBRES DU CONSEIL DE GERANCE

Les membres du Conseil de Gérance ne contractent aucune obligation personnelle
relative aux engagements de CMSK Spri, mais sont responsables de l'exécution de
leur mandat et des fautes commises dans leur gestion, conformément à la loi.

10.2.6. INDEMNITES DES MEMBRES DU CONSEIL DE GERANCE

L'Assemblée Générale peut allouer aux membres une indemnité fixe à porter au
compte des frais généraux. Le Conseil de Gérance est autorisé également à accorder
aux membres, chargés de fonctions ou missions spéciales, des indemnités à prélever
sur les frais généraux.

10.3. COMMISSAIRES AUX COMPTES ET CONTROLE

(a).

Les Opérations de CMSK Sprl sont surveillées par un
Commissaires aux comptes nommés et révoqués par l’Assemb]
Associés, à raison d’un Commissaire aux comptes proposé p;
et pour un mandat de deux ans, renouvelable une fois. 1

Page 10 sur 17

Contrat de Création de Saciété n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n° 1 DA

ms aires aux comptes ont un droit illimité de surveillance et de
ion sir toutes les opérations de CMSK Spri. Ils peuvent prendre
cæ/sans déplacement des livres, de toute la documentation
qu e, procès-verbaux, pièces comptables et écritures) de CMSK
re iment utile pour l’exécution de leur mission.

(c). Les” Commissaires aux comptes doivent soumettre individuellement ou
collectivement à l’Assemblée Générale, et circonstanciellement au Conseil de
Gérance ou au Comité de Direction, lorsque ces organes leur ont requis des
travaux spécifiques, le résultat de leurs travaux, accompagnés des
recommandations qu'ils auront estimées utiles pour le redressement des
anomalies constatées ou pour l’amélioration du contrôle interne et/ou des
performances de CMSK Spri.

(d). Les Commissaires aux comptes ont le droit de se faire assister, aux frais de
CMSK Spri, par un cabinet d'audit ou d’experts de leur choix, après en avoir
informé le Conseil de Gérance.

(e). Les dispositions relatives à la responsabilité des membres du Conseil de
Gérance s’appliquent mutatis mutandis aux Commissaires aux comptes.

Article 9

L'article 12.1 est modifié comme suit :

« En contrepartie de la mise à disposition de CMSK Sprl, par GECAMINES, des unités de
production et sites ci-après, CMSK Sprl paiera à GECAMINES un loyer mensuel fixé à
60.000 US$ (soixante mille dollars américains) toutes taxes comprises. Ce loyer porte sur :

- le Broyage humide et ses périphériques du siège de Kipushi concentrateur,

- les sites nécessaires aux usines et à l'exploitation ;

- le site de stockage des rejets.

Un contrat de location doit être conclu endéans les trois mois suivant la signature du présent
Avenant et prendra effet à partir de la date d’entrée en vigueur du présent Avenant ».

Les autres prestations de GECAMINES, notamment eau brute, prestations de minage, de
trafic, ateliers, seront facturées comme d’ordinaire. :

Article 10

Il est ajouté un quatrième alinéa à l'Article 12.2 du Contrat de Création, libellé comme suit :

«Les Parties conviennent que, pour l'érection de l'Unité d’Extraction Métallurgique de
CMSK Spri, elles se rencontreront dans les trois mois suivant la signature du présent Avenant
afi in de discuter des modalités de financement, de remboursement et d ution des

usiness, EGMF Spri paiera, en régularisation, à GECAMINES
(huit millions cinq cents mille) US$, non remboursables, de la

e 750.000 (sept cent cinquante mille) US$ à la date d'entrée en vigueur du présent
Avenant ;

+ 750.000 {sept cent cinquante mille) US$ au courant du deuxième semestre 2010 ;

e le solde, de 7.000.000 (sept millions) US$, sera payé en cinq annuités de 1.400.000 (un
million quatre cent mille) US$ chacune, à compter de la date de production de l’usine
d’extraction métallurgique à construire.

Article 12
Il est inséré à l’article 12 du Contrat de Création un paragraphe 12.5 libellé comme suit :

« En compensation de la consommation des gisements, CMSK Sprl paiera à GECAMINES
2% du Chiffre d'Affaires Net, sous forme de royalties, à partir de la date d'entrée en vigueur
du présent Avenant.

«Chiffre d'Affaires Net» désigne l'assiette de la redevance minière telle que définie à
l'Article 240 du Code minier tel qu'en vigueur à la date du présent Avenant, à savoir : le
montant des ventes réalisées, diminué des frais de transport, des frais d'analyse se rapportant
au contrôle de qualité du produit marchand à la vente, des frais d'assurance et des frais de
commercialisation. Pour ce qui concerne les frais de commercialisation, il sera fait référence
aux rubriques des imprimés de l'Administration publique de la République Démocratique du
Congo. Les frais de commercialisation seront limités conformément aux dispositions légales
et réglementaires applicables.

Les paiements dus à GECAMINES au titre de royalties feront l’objet d’une comptabilisation
trimestrielle (basée sur les trimestres calendrier) et seront payables avant la fin du mois
suivant la fin de chaque trimestre (ceci reflétant toutes les ventes réalisées pendant le trimestre
précédent). Les paiements effectués seront accompagnés d’informations pertinentes avec des
détails suffisants pour expliquer le montant calculé ».

Article 13

L'article 13 du Contrat de Création est modifié et complété comme suit :

« Cession des Parts Sociales

Sauf disposition expresse contraire, aucun Associé ne pourra, pendant l'exécution du Contrat
de Création, transférer aucune des Parts sociales dont il est propriétaire, ou qu’il acquerrait

postérieurement, sauf moyennant le respect des dispositions du présent Contrat de
des statuts de CMSK Sprl.

Page 12 sur 17
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n° 1

13.2.

13.4.

ociales s’opère par une déclaration de transfert, inscrite dans le
les, datée et signée par le cédant et le cessionnaire ou par leurs
de toute autre manière autorisée par la loi.

Toute Partie peut céder librement une, plusieurs ou la totalité des ses Parts sociales à
l’autre Partie ou à une Société Affiliée, étant entendu que, pour les Sociétés Affiliées,
() les Parts sociales seront rétrocédées au cédant si le cessionnaire cesse d’être une
Société Affiliée et que (ii) l’acte ou la convention de cession devra prévoir
expressément cette rétrocession.

Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant le jour
de la cession effective. Cette notification doit être accompagnée d’un document
prouvant la qualité de Société Affiliée du cessionnaire, d’un document confirmant
l'adhésion du cessionnaire au Contrat de Création ainsi que son engagement de
rétrocession au cas où il cesserait d’être une Société Affiliée.

Cessions de Parts sociales par les Associés et Droit de Préemption

Sans préjudice des dispositions de la section ci-dessus, les cessions de Parts sociales
s’effectueront comme suit :

Droit de faire une offre

Une Partie qui décide de vendre toutes ou partie de ses Parts sociales (le Vendeur)
notifiera à l’autre Partie (l’ Acheteur), son intention de vendre et lui offrira la
possibilité de faire une offre pour de telles Parts sociales. La période pendant laquelle
l’autre Partie aura la possibilité de faire une offre, sera fixée par le Vendeur, mais cette
période ne peut être inférieure à trente (30) jours calendrier.

Le Vendeur n’a pas l’obligation d'offrir à l’autre Partie, la possibilité de faire une
offre, en cas de transfert de toutes ou partie de ses Parts sociales à une Société Affiliée
ou en cas d’un nantissement de toutes ou partie de ses Parts sociales en relation avec le
financement des Opérations.

Le Vendeur aura, par contre, l'obligation d'offrir à l’autre Partie la possibilité de faire
une offre en cas de fusion, consolidation, unification ou réorganisation du Vendeur
impliquant un changement de Contrôle (plus de 50 %) ainsi qu’en cas d’exécution, par
un créancier gagiste, d’un nantissement de Parts sociales. « Contrôle » signifie la
détention directe ou indirecte par une société ou entité de plus de 50 % des droits de
vote à l'Assemblée Générale de cette société ou entité.

Offre d'un Tiers et Droit de Préemption.

Un tiers peut faire l'offre d'acheter des Parts sociales auprès d'un Ass

Page 13 sur 17
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 - Avenant n°
13.5.

tte offre est conditionnée par l'accord de l'offrant à s'engager à
ions prescrites du Contrat de Création et du présent Avenant.

être irrévocable pour une période de soixante (60) jours. Dans les
éception de l'offre, l'Associé sollicité adressera une copie de celle-

Celui-ci dispose d'un droit de préemption sur toutes les Parts sociales susceptibles
d'être cédées.

Dans l’hypothèse où il y aurait plus de deux Associés, la répartition de ces Parts
sociales se fera normalement d'une manière proportionnelle au nombre des Parts
sociales détenues initialement par chacun des Associés, sauf arrangement libre entre
eux.

Ce droit de préemption est à exercer dans un délai de trente (30) jours à compter de la
date de la notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, l’autre Associé n'a pas accepté, le cédant pourra accepter
l'offre du tiers et conclure la cession avec l'offrant. Dans ce cas, les Associés dans
CMSK Spri prendront toutes les mesures et accompliront toutes les formalités
nécessaires pour que le tiers soit enregistré dans les livres de CMSK Sprl en qualité
d'Associé.

Modalités d’exécution d’une cession de Parts sociales entre Associés

Sauf si d'autres conditions d'exécution de la vente des Parts sociales sont convenues
entre Associés, les termes et conditions d'exécution de cette vente seront les suivants :

(a). Prix de vente

Le prix de vente sera payable intégralement par chèque certifié à la date
d'exécution de l'opération en échange de la cession des Parts sociales vendues,
quittes et libres de toutes charges.

(b). Exécution de la vente

La vente sera exécutée à 10 heures du matin, au siège social de CMSK Sprl, le
40%% Jour Ouvrable suivant l'acceptation par l’autre Associé de l'offre contenue
dans l'offre du cédant.

(c). Démission des représentants du cédant au Conseil de Gérance

À la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble des Parts
sociales, la démission de ses représentants au Conseil de
représentation du cédant au Conseil de Gérance dans les autres
cessions partielles sera revue par l’Assemblée Générale au pro,
aura gardé.

Le cessionnaire sera subrogé dans tous les droits et obligatio

Page 14 sur 17
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 — Avenant n° 1
Gagiste ») peut gager ou grever, de toute autre façon, toutes
iales au profit de toute personne (le « Créancier Gagiste ») si

ce ement prévoit expressément qu'il est subordonné au Contrat
de F jque les autres Associés tirent du Contrat de Création et si, en
cas G

ù
Eee biteur Gagiste, le Créancier Gagiste convient avec ce dernier
(le Débjteus Gagj le céder, sans réserve, tous ses droits sur ces Parts sociales dans
l'ordre Se pare Ce à l'autre Associé ou à toute Personne quelconque qui pourrait
ultérieurement être habilitée à acquérir ces Parts sociales moyennant paiement au
Créancier Gagiste de toutes les sommes dont ces Parts sociales garantissent le
paiement.

Dès à présent, le Débiteur Gagiste autorise irrévocablement un tel paiement.
Cependant, en cas d’excédent du produit de la cession des Parts gagées, cet excedent
ainsi que les Parts gagées non utilisées dans le paiement du Créancier Gagiste devront
être restituées au Débiteur Gagiste.

13.7. Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux
termes du Contrat de Création, la cession de Parts d'une Partie à un tiers est soumise
(i) à l'engagement écrit du cessionnaire d’être tenu par tous les termes, conditions et
engagements du Contrat de Création et (ii) au paiement des droits dus à [Etat ».

Article 14
L'alinéa 2 de l’article 14.1 du Contrat de Création est modifié comme suit :

« En cas de litige ou de différend entre Parties né du Contrat de Création ou en relation avec
celui-ci ou ayant trait à la violation de celui-ci, les Parties concernées s’engagent, avant
d’instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à
un règlement à l'amiable.

A cet effet, les Présidents de Parties concernées (ou leurs délégués) se rencontreront dans les
15 (quinze) jours de l'invitation à une telle rencontre adressée par une lettre recommandée par
la Partie la plus diligente à l’autre Partie concernée. Si cette réunion n’a pas lieu dans ce délai
ou si le litige ou différend ne fait pas l’objet d’un règlement écrit par toutes les Parties
concernées dans les quinze jours de la réunion, toute Partie peut le soumettre à L arbitrage.

Tous les différends ou litiges découlant du Contrat de Création ou en relation avec celui-ci
seront tranchés suivant le règlement d’arbitrage de la Chambre du Commerce International de
Paris siégeant à Genève en Suisse par un ou plusieurs arbitres nommés conformément à ce
règlement et statuant selon le droit congolais. La langue de l’arbitrage sera le français, avec
traduction en anglais si nécessaire.».

Article 15

L'article 15 du Contrat de Création est modifié et complété comme suit :

Page IS sur 17
Contrat de Création de Société n°642/6734/8G/GC/2004 du 14 Mai 2004 - Avenant n° 1
15.1.

15.2.

153.

15.4.

15.5.

15.6.

Enc de Force Majeure (telle que définie ci-après), la Partie affectée ou susceptible
cette Force Majeure (la « Partie Affectée ») le notifiera à l’autre
i décrivant les circonstances de Force Majeure, dans les vingt
nance de cet événement de Force Majeure. Les Parties se
| d'en limiter les conséquences.

ent de Force Majeure perdure au-delà de nonante (90) jours, la
té notifier, chaque mois, à l’autre Partie la persistance et,
Jlement ès conséquences du cas de force majeure sur l'exécution de ses
ïtre du Contrat de Création.

Aux fins du Contrat de Création, l'expression Force Majeure («Force Majeure »)
signifie tout événement extérieur, imprévisible, irrésistible, insurmontable et hors du
contrôle de la Partie Affectée, y compris, sans que cette énumération soit limitative,
toute grève, lock-out ou autres conflits sociaux, insurrection, émeute, acte de violence
publique, acte de terrorisme, pillage, rébellion, révolte, révolution, guerre (déclarée ou
non), guerre civile, sabotage, blocus, embargo, coup d'état, toute catastrophe naturelle,
épidémie, cyclone, glissement de terrain, foudre, tempête, inondation, tremblement de
terre ou conditions météorologiques exceptionnelles, tout incendie ou explosion

L'interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit congolais, et tout litige relatif à un incident ou aux conséquences de Force
Majeure sera réglé conformément à l'Article 14 du Contrat de Création tel que modifié
par le présent Avenant.

Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire à convenir entre Parties, mais qui ne devra pas dépasser la durée du
cas de Force Majeure, pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de rétablir Ia situation qui prévalait avant la survenance dudit
événement de Force Majeure.

La Partie Affectée agira avec toute la diligence raisonnablement requise pour éliminer
le plus rapidement possible l'événement de Force Majeure, sans toutefois que cela
n'implique l'obligation de mettre fin à une grève ou autre conflit social d'une manière
qui irait à l'encontre du bon sens.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas où l'exécution des Obligations d'une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d'un cas de Force Majeure, le Contrat de Création
sera prorogé automatiquement pour une période équivalente à la durée du cas de Force
Majeure.

En cas d'incident de Force Majeure, aucune des Parties ne sera
l'empêchement ou de la restriction, directement ou indirectement, d'
partie de ses Obligations découlant du Contrat de Création.

Page 16 sur 17
Contrat de Création de Société n°642/6734/8G/GC/2004 du 14 Mai 2004 — Avenant n° 1
orce Majeure, les Parties se concerteront régulièrement pour tenter de
er le dommage causé par la Force Majeure et de poursuivre la réalisation des
Cie du Projet.

F Si la Force Majegre persiste au-delà de cent quatre-vingt (180) jours, chaque Partie

Ca EE le Ctrat de Création.

Les autres dispositions, articles et clauses du Contrat de Création demeurent inchangés, étant
entendu cependant que les Parties s'engagent à résoudre toutes les contradictions apparues à
la suite de l’application de ces modifications et d’introduire toutes autres dispositions
contractuelles éventuellement nécessaires ou généralement requises.

Article 17

Les Parties désignent Monsieur Jean Pierre KONGOLO WADILA, domicilié à Lubumbashi,
au numéro 1037, Bld Kilwa, agissant pour compte de EGMF et Monsieur MPANGA WA
LUKALABA, Directeur du Département Juridique de GECAMINES, agissant pour compte
de GECAMINES, aux fins de procéder à l’authentification du présent Avenant à l'office
notarial de Lubumbashi.

Article 18

Le présent Avenant entrera en vigueur à la date de sa signature par les Parties.

Ainsi fait à Lubumbashi, le 26 novembre 2009, en six exemplaires originaux, chaque Partie en
ayant gardé deux et les deux autres étant réservés au notaire.

?
POUR LA GENERALE DES CARRIERES ET DES

à
A MUTAMBA
Administrateur Directeur Technique Administrateur Di énéra] par intérim

Page 17 sur 17
Contrat de Création de Société n°642/6734/SG/GC/2004 du 14 Mai 2004 — Avenant n° L
Z ACTE NOTARIE

D LA
L'an deg mis deuxième jour du mois de décembre, nous  soussigné
, Notaire de la ville de Lubumbashi, certifions que l'acte
4 us insérées, nous a été présenté ce jour à Lubumbashi

SÊM. » et Monsieur MPANGA WA LUKALABA pour le compte
« G.C.M. ».

Comparaissant aux fins de présent en présence de Messieurs David KITWA DJOM80 et
UMBA KILUBA ILUNGA, agents de l'Administration, résidant tous deux à Lubumbashi,
témoins instrumentaires à ce requis, réunissant les conditions fixées par la Loi.

Lecture du contenu de l'acte susdit a été faite par nous, Notaire, aux comparants.

Les comparants préqualifiés ont déclaré devant nous que l'acte susdit tei qu'il est
dressé renferme bien l'expression de la volonté des Associés ENTREPRISE GENERALE
MALTA FORREST et GECAMINES.

En foi de quoi, les présentes ont été signées par nous, Notaire et les Comparants et
revêtues du sceau de l'Office Notariat de la ville de Lubumbashi.

SIGNATURES
LES TEMOINS

ILA David KITWA n-
D

UMBA KILUBA LUNGA

DROITS PERCUS : Frgisaace 72 2 FC

suivant quittance n° en date de ce jour.
97e
ï, sous le

RSR

CS DA

à l'Office Notarial de l#i

